Citation Nr: 0336737	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1970.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

The Board first notes that in December 2001, the veteran 
indicated disagreement with an October 2001 RO rating 
decision which, in pertinent part, denied a claim for a 
rating in excess of 10 percent for a shell fragment wound of 
the right foot.  In an August 2002 written statement, 
however, the veteran withdrew this claim.  As this claim is 
not currently on appeal, the Board will not discuss it 
further.

In an August 2002 letter, a private psychologist noted that 
the veteran occasionally experienced a rash caused by severe 
social anxiety.  The veteran also referenced this phenomenon 
during an August 2002 local hearing.  To the extent that he 
has raised a claim for service connection for a skin 
condition as secondary to his PTSD, this matter has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issue now before the Board on appeal.  
Therefore, the Board refers this claim to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's PTSD is manifested by occasional flashbacks, 
anxiety, fitful sleep, memory problems, and Global Assessment 
of Functioning (GAF) scores ranging between 40 and 50; he 
continues to work in a job he has held for over 30 years, 
lives with his wife of many years, maintains relationships 
with his children, and consistently appears oriented, 
adequately dressed, and cooperative for examinations and 
therapy sessions.  




CONCLUSION OF LAW

The criteria for a 50 percent rating, and no greater, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Each disability must 
be viewed in relation to its history and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2003).  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126 (2003).  Age may 
not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19 (2003).  

Service connection was granted and a 10 percent disability 
evaluation was assigned for PTSD, effective from July 1989, 
in an April 1990 rating decision.  The disability evaluation 
was increased to 30 percent, effective from August 2000, in a 
November 2000 rating decision.  The veteran has appealed a 
rating decision that confirmed and continued the 30 percent 
rating.

Under the pertinent rating schedule, a 30 percent rating is 
warranted for PTSD which is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).


A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The pertinent evidence in this case (which includes private 
medical records, VA outpatient and group therapy records, the 
transcript of an August 2002 local hearing, and the reports 
of VA examinations conducted in October 2000, August 2001, 
and September 2001) is mixed.  The veteran has reported 
maintaining a 30 year career with the postal service as a 
letter carrier (a job which requires him to walk five to six 
miles daily, alone).  The veteran has also maintained his 
long marriage, and continues to live with his wife and two 
children.  Indeed, at his local hearing, the veteran 
testified that he liked his family and that his kids kept him 
sober.  

Consistently on examination, he has appeared alert, pleasant, 
spontaneous, oriented, cognitive, groomed, and neatly 
dressed.  His speech has generally been noted to be normal, 
although at times (such as during his August 2001 VA 
examination) he appears anxious and uses moderately pressured 
and rapid speech.  His memory generally appears intact on 
examination, although he has complained of some difficulty 
with recent recall.  For example, at the August 2001 VA 
examination, he reported that he had recently left an oven on 
before leaving his house.  Fortunately his wife found it and 
a fire did not start.  At his September 2002 VA examination, 
he reported that he would leave the refrigerator door open at 
times.  Concentration also seems to be a problem during 
examinations.  For example, at the September 2002 
examination, he routinely asked for questions to be repeated.  
The veteran has been taking Paxil for years, which seems to 
help him. 

He has reported some history of tension at his job, 
particularly with a specific supervisor.  He has also 
routinely described tension with his wife, and they have 
apparently discussed divorce on a number of occasions.  
However, he stated during his local hearing that he was 
averse to actually divorcing.  He has reported that he has no 
friends or social activity outside the house, although he did 
report (during his local hearing) that he was involved - to a 
degree - with a local church committee.  He finds his true 
social outlet in VA PTSD group therapy sessions, which he 
attends approximately twice a month.  He says he wants to go 
more often, but feels constrained from taking too much time 
off from work.  

Sleep is reportedly fitful and brief (four to five hours a 
night), and his wife has told him that he apparently will 
toss, turn, and cry in his sleep.  He has reported frequent 
flashbacks about his wartime service in Vietnam, particularly 
when he hears a helicopter.  During his September 2002 
examination, he reported that on three or so occasions, he 
has experienced intense anxiety during which he has a 
sensation of smelling his own dead flesh.  The veteran has 
also described an incident in the fall of 2000 in which he 
seriously contemplated suicide.  Generally, he has denied 
homicidal ideation, but at his September 2002 examination, he 
said he had hostile murderous thoughts "all the time" (he 
indicated that he had no plans to carry them out, however).    

At his local hearing, the veteran said he would get 
frustrated very easily, such as when trying to change a tire.  
He reported that thoughts slipped away from him.  He 
testified about the hypervigilance he experienced, as well as 
being constantly distracted (by such things as people 
scratching their heads or walking down a hall).  He detailed 
an incident at work in which a vehicle he had parked began to 
roll down a hill, and he struggled to regain control of it.  
In this state of hypervigilance, he reportedly had a 
sensation that he smelled death in his sinuses, which he 
related to his PTSD.              

VA records reflect numerous outpatient visits for PTSD 
(including group therapy sessions) between September 2000 and 
August 2002.  Typically, the veteran was noted to be well 
groomed and appropriately dressed with an anxious and guarded 
affect.  In a July 2001 entry, a VA psychologist described 
the veteran's PTSD as serious with a very guarded prognosis 
for recovery.  The psychologist further noted that the 
veteran had been treated for a considerable time but had not 
improved significantly.  The psychologist also noted that it 
was difficult for the veteran to perform any occupational 
duties and that his personal and family relations continued 
to be damaged by his chronic PTSD.  He reportedly also had 
severe marital dysfunction and sleep dysfunction (including 
nightmares and severe sweating).  The psychologist concluded 
that the veteran needed intensive therapy for the 
"unforeseeable future." 

In an August 2002 letter, a private psychologist described 
seeing the veteran at a church meeting, during which 
approximately 50 people were socializing in a classroom-type 
setting.  The veteran apparently displayed signs of anxiety, 
which receded as the meeting concluded approximately one hour 
later. 

The VA treatment and therapy records reflect GAF scores 
ranging from 40 to 46.  Following his VA examinations in 
October 2000, August 2001, and September 2002, the veteran 
was assigned GAF scores of 50, 50, and 40 (respectively).  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, a GAF score of 41-50 reflects 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 
31 to 40 reflects "(s)ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  

The GAF score criteria does not necessarily translate to the 
percentage disability evaluation in the VA rating schedule, 
which is based primarily on occupational impairment and, in 
the case of psychiatric disability, social impairment as it 
impacts on occupational functioning.  The veteran's 
occupational functioning is clearly greater than suggested by 
the GAF scores, as he has maintained steady employment at the 
post office for over 30 years.  His PTSD symptoms clearly 
result in impairment of short- and long-term memory, as well 
as mood disturbances (often feeling frustrated, anxious, and 
tense).  Thus, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a 50 percent rating 
for PTSD under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.

However, the veteran is not entitled to a rating in excess of 
50 percent under the rating criteria.  He continues to live 
with his wife of many years, reportedly enjoys the 
socialization provided by frequent group therapy sessions, is 
involved with his church, and apparently still maintains 
relationships with his two children.  At his VA examinations, 
he has consistently appeared cooperative, appropriately 
dressed, and oriented.  There is certainly no evidence of the 
obsessional rituals, illogical speech, near-continuous panic, 
spatial disorientation, or neglect of personal appearance and 
hygiene which would warrant a 70 percent rating under 
Diagnostic Code 9411.  Moreover, it is neither contended nor 
shown that the veteran exhibits the total occupational and 
social impairment that is required for the assignment of a 
100 percent evaluation.  Therefore, a 50 percent rating, and 
no greater, is warranted for PTSD.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003). This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).


The veteran's claim for an increased rating did not require a 
specific form, so there is no issue as to provision of a form 
or instructions for applying for this benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was sent a development letter in July 2001, notice of 
a rating decision in October 2001, and a statement of the 
case in October 2002.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether an increased rating could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.

The Board is also satisfied that, especially by its July 2001 
letter, VA has specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant." 38 C.F.R. 
§ 3.159(b)(1) (2003).  The Board is mindful that the July 
2001 letter contained (in pertinent part) language to the 
effect that the veteran had 60 days from the date of the 
letter to respond.  The letter further advised the veteran 
that if he did not submit the information or evidence by the 
end of the 30-day period, the RO would decide his appeal 
based on the information and evidence currently of record.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a notice 
under the VCAA is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 1-
year period provided for response.  The Veterans Benefits Act 
of 2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003), however, amended section 5103(b) to provide that the 
one-year limitation in that section should be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no problem with the notice given to the claimant in 
this case.  Moreover, more than a full year has passed since 
VA issued the initial notice, and the veteran submitted 
medical records in support of his claim well beyond the 60 
days, specifically in August 2002.  

VA has certainly fulfilled the VCAA's duty-to-notify 
requirements in this case.  VA must also make, and has made, 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d) (2003). Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain. 38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003). In 
this case, the RO has obtained VA and private medical 
records.  Per his request, the veteran testified at the RO 
before a local hearing officer in August 2002.  The 
transcript of this hearing was associated with the claims 
file and reviewed by the Board.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran was provided 
VA examinations in October 2000, August 2001, and September 
2002.  The reports of these examinations have been associated 
with the claims file and reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  Particularly in light 
of the partial grant of the increased rating claim, there is 
no benefit to remanding this case to the RO (which referenced 
the VCAA in its October 2002 statement of the case), or to 
otherwise conduct any other development or notification 
actions. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


ORDER

Entitlement to a 50 percent rating, and no greater, for PTSD 
is granted, subject to the criteria governing payment of 
monetary benefits.



	                        
____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



